No party can be compelled, in testifying, to disclose the names of the witnesses by whom, or the manner in which, he proposes to prove his own case. G. L., c. 228, s. 14. This provision, when first enacted, applied only to the taking of depositions. Laws of 1858, c. 2090, s. 1. It was then construed not to excuse a party from testifying to what he knows about the matters in issue. Eaton v. Farmer, 46 N.H. 200. The questions which Jones declined to answer called for material facts, apparently within his personal knowledge, and capable of being proved by his own testimony, without an infringement of his asserted privilege, and he should have answered. On this conclusion it is not necessary to consider whether the statute limits the examination of parties in chancery.
Case discharged.
STANLEY, J., did not sit: the others concurred. *Page 120